Case 1:21-cv-00812-DCJ-JPM Document 9 Filed 05/18/21 Page 1 of 6 PageID #: 121




                                                                                 a
                     UNITED STATES DISTRICT COURT
                     WESTERN DISTRICT OF LOUISIANA
                         ALEXANDRIA DIVISION


RICARDO K DUKES #563960,                     CIVIL DOCKET NO. 1:21-CV-00812
Plaintiff                                                            SEC P

VERSUS                                                JUDGE DAVID C. JOSEPH

KEITH DEVILLE,                          MAGISTRATE JUDGE PEREZ-MONTES
Defendants


                      REPORT AND RECOMMENDATION

      Before the Court is a Petition for Writ of Habeas Corpus under 28 U.S.C. §

2254 (ECF No. 6) filed by pro se Petitioner Ricardo K. Dukes (“Dukes”). Dukes is an

inmate in the custody of the Louisiana Department of Corrections, housed at the

Concordia Parish Correctional Facility in Ferriday, Louisiana. Dukes challenges his

conviction and sentence imposed in the Seventh Judicial District Court, Concordia

Parish.

      Because Dukes’s Petition (ECF No. 6) is second and successive, it should be

DISMISSED for lack of jurisdiction.

I.    Background

      Dukes pleaded guilty to manslaughter in violation of La. R.S. 14:31. He was

sentenced to 25 years of imprisonment. State v. Dukes, 66 So.3d 598, 2010–1455 (La.

App. 3 Cir. 6/1/11). On appeal, Dukes argued that his sentence was excessive. In

affirming the sentence, the Louisiana Third Circuit Court of Appeal noted that

manslaughter carries a maximum possible penalty of 40 years at hard labor. Thus,

                                        1
Case 1:21-cv-00812-DCJ-JPM Document 9 Filed 05/18/21 Page 2 of 6 PageID #: 122




the 25-year sentence imposed was just over one-half the maximum sentence that

Dukes could have received. Id. The Louisiana Supreme Court denied writs. State v.

Dukes, 76 So. 3d 1199, 2011–1368 (La. 12/16/11); recons. denied, 89 So. 3d 1179,

2011–1368 (La. 5/18/12).

      Dukes filed an application for post-conviction relief in the trial court. The court

conducted a hearing and denied relief. Dukes v. LA Attorney General, 1:14-CV-0031,

ECF No. 10 at 11. Dukes’s writ applications were denied by the Third Circuit and

the Louisiana Supreme Court. Id. at 7; State ex rel. Ricardo K. Dukes v. State, 125

So.3d 449, 2013-1267 (La. 11/8/13).

      Dukes then filed a § 2254 Petition in this Court. See Dukes v. LA Attorney

General, 1:14-CV-0031, ECF No. 1. The Petition was denied on the merits and

dismissed with prejudice. Dukes v. LA Atty. Gen., 14-CV-031, 2014 WL 3858449

(W.D. La. Aug. 5, 2014).

      Dukes filed another application for post-conviction relief in the trial court on

an unspecified date.    A hearing was conducted on July 14, 2017, at which the

application was denied. ECF No. 4 at 6.

      Dukes filed another post-conviction application on June 11, 2018, which was

apparently denied.     ECF No. 1 at 1-8.       He also filed a “Petition to Proceed at

Evidentiary Hearing for Post-Conviction Relief Application” on January 4, 2019,

which was denied, as well. Dukes sought writs, but the writ application was denied.

ECF No. 4 at 13. The Louisiana Supreme Court also denied writs, per curiam, noting

that the post-conviction application had not been timely filed in the trial court. State



                                           2
Case 1:21-cv-00812-DCJ-JPM Document 9 Filed 05/18/21 Page 3 of 6 PageID #: 123




v. Dukes, 2020-01201, p. 1 (La. 3/2/21); 311 So.3d 1043, reconsideration not

considered, 2020-01201 (La. 4/27/21).

      In his current § 2254 Petition, Dukes raises claims of ineffective assistance of

counsel and a claim of newly discovered evidence. ECF No. 6.

II.   Law and Analysis

      Under § 2244(a), “[n]o circuit or district judge shall be required to entertain an

application for a writ of habeas corpus to inquire into the detention of a person

pursuant to a judgment of a court of the United States if it appears that the legality

of such detention has been determined by a judge or court of the United States on a

prior application for a writ of habeas corpus . . . .” 28 U.S.C. § 2244.

      Before a second or successive petition can be filed in a district court, the

applicant must move in the appropriate court of appeals for an order authorizing the

district court to consider the application. 28 U.S.C. § 2244(b)(3). A habeas corpus

petition is not second or successive simply because it follows an earlier federal

petition. In re: Cain, 137 F.3d 234, 235 (5th Cir. 1998). However, the later petition

is successive when it: “(1) raises a claim challenging the petitioner’s conviction or

sentence that was or could have been raised in an earlier petition; or (2) otherwise

constitutes an abuse of the writ.”      Id.       “[A]n application filed after a previous

application was fully adjudicated on the merits is a second or successive application

within the meaning of 28 U.S.C. § 2244(b), even if it contains claims never before

raised.” Graham v. Johnson, 168 F.3d 762, 773 n. 7 (5th Cir. 1999) (citing Felker v.

Turpin, 518 U.S. 651, 655-58, 662-63 (1996)).


                                              3
Case 1:21-cv-00812-DCJ-JPM Document 9 Filed 05/18/21 Page 4 of 6 PageID #: 124




      Dukes’s first § 2254 Petition was adjudicated on the merits. Dukes v. LA Atty.

Gen., 14-CV-031, 2014 WL 3858449 (W.D. La. Aug. 5, 2014). Dukes’s new Petition is

based on claims that his attorney was ineffective and that the stab wounds were not

made with the type of knives that were found in Dukes’s pocket. ECF No. 6. Dukes

could have raised these claims in his first § 2254 petition. Therefore, his current

Petition is second and successive, even though it contains new claims.

      Under § 2244(b)(2), a claim presented in a second or successive § 2254 petition

that was not presented in a prior petition shall be dismissed unless: (1) the applicant

shows that the claim relies on a new rule of constitutional law, made retroactive to

cases on collateral review by the Supreme Court, that was previously unavailable; or

(2) the factual predicate for the claim could not have been discovered previously

through the exercise of due diligence and the facts underlying the claim, if proven

and viewed in light of the evidence as a whole, would be sufficient to establish by

clear and convincing evidence that, but for constitutional error, no reasonable

factfinder would have found the applicant guilty of the underlying offense. 28 U.S.C.

§ 2244.

      Dukes does not argue that his claim is based on a new rule of constitutional

law that was previously unavailable, or that the factual predicate for the claim was

not discoverable. Nor has Dukes obtained authorization to file a second or successive

§ 2254 Petition from the United States Court of Appeals for the Fifth Circuit. Until

Dukes obtains authorization from the Fifth Circuit, this Court is without subject-

matter jurisdiction over his Petition. See Crone v. Cockrell, 324 F.3d 833, 836 (5th



                                          4
Case 1:21-cv-00812-DCJ-JPM Document 9 Filed 05/18/21 Page 5 of 6 PageID #: 125




Cir. 2003); United States v. Key, 205 F.3d 773, 774 (5th Cir. 2000); Hooker v. Sivley,

187 F.3d 680, 682 (5th Cir. 1999).

III.   Conclusion

       Because Dukes’s Petition (ECF No. 6) is second and successive and Dukes has

not received authorization from the Fifth Circuit, IT IS RECOMMENDED that the

Petition (ECF No. 6) be DISMISSED for lack of jurisdiction, WITH PREJUDICE as

to the jurisdictional issue, and WITHOUT PREJUDICE as to the merits of Dukes’s

claims. 1

       Under 28 U.S.C. § 636(b)(1)(c) and Fed. R. Civ. P. 72(b), a party may file

written objections to this Report and Recommendation within 14 days of service,

unless the Court grants an extension of time to file objections under Fed. R. Civ. P.

6(b). A party may also respond to another party’s objections to this Report and

Recommendation within 14 days of service of those objections, again unless the Court

grants an extension of time to file a response to objections.

       No other briefs may be filed without leave of court, which will only be granted

for good cause. A party’s failure to timely file written objections to this Report and

Recommendation will bar a party from later challenging factual or legal conclusions

adopted by the District Judge, except if the challenge asserts “plain error.”




1Pack v. Yusuff, 218 F.3d 448, 454 (5th Cir. 2000) (“Because the district court did not rule on
the merits of Pack’s claim, his petition should be dismissed with prejudice regarding the
jurisdictional issue only, and dismissed without prejudice regarding all other issues.”); Reed
v. Young, 471 F.App’x 284, 285 (5th Cir. 2012) (unpublished) (because the district court
lacked jurisdiction, its judgment should reflect that the dismissal was with prejudice as to
the jurisdictional issue, and without prejudice as to the merits of Reed’s claim).
                                              5
Case 1:21-cv-00812-DCJ-JPM Document 9 Filed 05/18/21 Page 6 of 6 PageID #: 126




       Pursuant to Rule 11(a) of the Rules Governing Section 2254 Cases in the

United States District Courts, this Court must issue or deny a certificate of

appealability when it enters a final order adverse to the applicant. Unless a Circuit

Justice or District Judge issues a certificate of appealability, an appeal may not be

taken to the court of appeals.    Within 14 days from service of this Report and

Recommendation, the parties may file a memorandum setting forth arguments on

whether a certificate of appealability should issue. See 28 U.S.C. § 2253(c)(2). A

courtesy copy of the memorandum shall be provided to the District Judge at the time

of filing.

       SIGNED on Tuesday, May 18, 2021.


                                         _______________________________________
                                         JOSEPH H.L. PEREZ-MONTES
                                         UNITED STATES MAGISTRATE JUDGE




                                         6
